         Case 3:19-cv-00290-EMC Document 121 Filed 05/06/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 7
                        SAN FRANCISCO-OAKLAND DIVISION
 8
 9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,               Case No. 19-CV-00290-EMC
11
                  Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                 [PROPOSED] ORDER
18
           Upon the motion for extension of time filed by Plaintiffs with Defendants’
19
     consent, and good cause appearing, the Court hereby orders the extension of the
20
     deadline to submit a joint case management statement and to hold a case
21
     management conference, as follows:
22
           May 13, 2021 – Joint case management statement due
23
           May 20, 2021 – Case management conference at
24
           10:30AM
25
           IT IS SO ORDERED.
26
            May 6
     Dated: _____________, 2021
27
                                           Hon. Edward M. Chen
28                                         United States District Judge

                                      [PROPOSED] ORDER
                                   CASE NO. 19-CV-00290-EMC
